258 S.W.3d 124 (2008)
In the Interest of J.C.M., Plaintiff,
Juvenile Officer, Respondent,
v.
L.C.B. a/k/a L.M. (Mother), Appellant,
J.M.M., Defendant.
No. WD 68890.
Missouri Court of Appeals, Western District.
July 29, 2008.
Steven M. Petry, Kansas City, MO, for appellant.
John R. Shank, Kansas City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

Order
PER CURIAM.
L.C.B., a/k/a/ L.M., appeals the trial court's judgment terminating her parental rights to her daughter, J.C.M., on the grounds of abuse and neglect, pursuant to section 211.447.4(2), RSMo.[1] The judgment is affirmed.
*125 Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 84.16(b).
NOTES
[1]  Revised Statutes of Missouri, Cum.Supp. 2006. Although section 211.447 was amended in 2007, we will refer to the former designations in keeping with the trial court's judgment. There were no changes to the text of the relevant subsections.